Court of Appeals
                       Sixth Appellate District of Texas
                                       
                                       
                                   JUDGMENT
                                       
                                       
                                       
Trevor Scott Copeland, Appellant
No. 06-13-00044-CR	v.
The State of Texas, Appellee

Appeal from the 196th District Court of Hunt County, Texas (Tr. Ct. No. 27983).  Memorandum Opinion delivered by Justice Moseley, Chief Justice Morriss and Justice Carter participating.



As stated in the Court's opinion of this date, we find no error in the judgment of the court below.  We affirm the judgment of the trial court.
We note that the appellant, Trevor Scott Copeland, has adequately indicated his inability to pay costs of appeal.  Therefore, we waive payment of costs.

RENDERED DECEMBER 5, 2013
BY ORDER OF THE COURT
JOSH R. MORRISS, III
CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk